UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X                 01/24/2020
                                                               :
 DAMIAN DALLA-LONGA,                                           :
                                                               :
                                              Petitioner, :        19 Civ. 11246 (LGS)
                                                               :
                            -against-                          :           ORDER
                                                               :
 MAGNETAR CAPITAL LLC,                                         :
                                                               :
                                              Respondent. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Petitioner was ordered to file an amended letter response to Respondent’s

letter proposing a motion to dismiss, by January 22, 2020 (Dkt. No. 33);

        WHEREAS, no such amended response letter was filed;

        WHEREAS, Petitioner was also granted leave to email the Court an amended/corrected

memorandum of law in support of his petition to vacate the arbitration award, with supporting

materials, by January 23, 2020. Petitioner was ordered to ensure that these materials complied

with this Court’s Individual Rules (Dkt. No. 33);

        WHEREAS, on January 23, 2020, Petitioner emailed the Court an amended/corrected

memorandum of law that did not comply with this Court’s Individual Rules, and simultaneously

requested that the Court accept the pages of his memorandum of law in excess of what the

Court’s Individual Rules allow. It is hereby

        ORDERED that, by January 27, 2020, at noon, Petitioner shall file an amended

response letter to Respondent’s letter proposing a motion to dismiss (Dkt. No. 16). The letter

shall explain the legal or other grounds for Petitioner’s anticipated opposition to Respondent’s

motion, pursuant to the requirements of this Court’s Individual Rules. It is further

        ORDERED that, by January 28, 2020, Petitioner shall email the Court an
amended/corrected memorandum of law in support of his petition to vacate the arbitration award,

with supporting documentation. The memorandum of law and supporting documentation shall be

compliant with this Court’s Individual Rules. Petitioner’s request for additional pages is

untimely and is DENIED. Any pages in excess of the page limits set in this Court’s Individual

Rules will not be considered by this Court. It is further

       ORDERED that the parties’ deadline to jointly propose redactions to the memorandum of

law and supporting documents, pursuant to this Court’s Order at Dkt. No. 25, is extended to

February 4, 2020.

       Petitioner’s counsel is reminded that continuing failure to comply with Court Orders and

the Individual Rules will result in sanctions.

Dated: January 24, 2020
       New York, New York




                                                 2
